STOCKHOLDERS AGREEMENT ISRAEL PETROLEUM COMPANY, LIMITED This STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of November 14, 2009, by and among Israel Petroleum Company, Limited, a Cayman Islands limited company (the “Company”), Bontan Oil & Gas Corporation, an Ontario corporation (“Bontan”), Allied Ventures Incorporated, a Belize corporation (“2.5% Holder”) and International Three Crown Petroleum LLC, a Colorado limited liability company (“ITC” and together with Bontan and 2.5% Holder, the “Stockholders”, and each individually, a “Stockholder”).In addition, Bontan Corporation Inc., an Ontario corporation and owner of 100% of the shares of Bontan (“Bontan Parent”), is joining this Agreement for the purposes identified within. RECITALS A.ITC has previously entered into that certain Option Agreement for Purchase and Sale (the “Option Agreement”), dated October 15, 2009, between ITC and PetroMed Corporation, a Belize corporation (“PetroMed”), pursuant to which ITC obtained, among other things, an exclusive option to purchase PetroMed’s interest in the Offshore Israel Project. B.The Stockholders have formed the Company for the purpose of, among other things, acquiring PetroMed’s interest in the Offshore Israel Project, and each of ITC, Bontan and 2.5% Holder have contributed, and, in the case of Bontan, committed to contribute, certain assets to the Company in exchange for ordinary voting shares of the Company (“Shares”) representing a 22.5% equity interest, a 75% equity interest and a 2.5% equity interest in the Company, respectively, as set forth in that certain Contribution and Assignment Agreement, dated as of November 14, 2009, by and among ITC, Bontan, 2.5% Holder, Bontan Parent and the Company. C.The Memorandum of Association of the Company was filed with the Registrar of the Cayman Islands on November 11, 2009, and the Company was formed pursuant to and in accordance with the Companies Law (2009 Revision) of the Cayman Islands (the “Companies Law”). D.The parties hereto desire to enter into this Agreement in order to provide for the management of the Company and to provide certain rights of first refusal, information rights and other rights to the respective Stockholders as set forth herein. - 1 - AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is acknowledged, the parties hereto agree as follows: 1.Contributions.Each of the Parties acknowledges and agrees that the fair market value of ITC’s and Bontan’s initial capital contributions represent all of the initial capital contributed to the Company, that Bontan’s initial capital contribution represents 75% of the total initial capital of the Company and ITC’s initial capital contribution represents 25% of the total initial capital of the Company, and that for U.S. partnership tax and accounting purposes the Stockholders’ capital accounts shall reflect the foregoing. The Stockholders may make additional contributions to the capital of the Company from time to time, but the Stockholders shall not be required or obligated to make any contributions to the capital of the Company other than as set forth in the Contribution Agreement. 2.Management. (a)Management Vested in a Single Director.Responsibility for the management of the business and affairs of the Company shall be vested in a single Director (the “Director”).Except as otherwise provided in this Agreement, the Director shall have all right, power and authority to conduct the business and manage the affairs of the Company.The Director may, in the Director’s sole discretion, appoint any officers of the Company that the Director deems appropriate and may delegate to such officer or officers any responsibilities for the day-to-day operation and conduct of the business of the Company that the Director deems appropriate.In conducting the business and managing the affairs of the Company, the Director shall have all rights, duties and powers conferred by the Companies Law, and, except as otherwise provided in this Agreement, is hereby expressly authorized, on behalf of the Company, to make all decisions with respect to the Company’s business and affairs and to take all actions necessary to carry out such decisions, including, except as otherwise provided in the this Agreement, the right, power and authority to cause the Company to take any action that would otherwise require the consent or approval of the Stockholders of the Company.Except as otherwise provided in this Agreement, the Stockholders, in their capacity as stockholders of the Company, shall take no part in the control, management, direction or operation of the business and affairs of the Company, and the Stockholders shall have no right, power or authority to vote on or consent to any action of the Company or any other matter. No Stockholder shall have the power or authority to bind the Company. (b)Additional Responsibilities of the Director:In addition to the responsibilities, rights, powers and authority granted to the Director in Section 2(a), the Director shall have the responsibility, right, power and authority to make all elections provided in the Option Agreement, including, but not limited to, whether to exercise the Option, and such elections shall bind the Company and Bontan Parent The Director shall also have authority to execute and deliver all instruments and documents, perform all acts, and cause the Company to make all payments necessary or appropriate to consummate the Closing under the Option Agreement and to obtain all approvals, transfers, or documents necessary or appropriate to vesting ownership of the Licenses and Permit in the Company, all on such terms and conditions as the Director shall deem appropriate in its good faith judgment. - 2 - (c)Appointment and Removal of Director. (i)The initial Director shall be ITC (the “Initial Director”) and the Initial Director shall serve in such capacity until its resignation or removal.The Initial Director may not be removed by the Stockholders other than: (A)for willful misconduct of the Initial Director that materially and adversely affects the Offshore Israel Project (as defined below), which shall include the conviction of the manager of the Initial Director for a crime in connection with the operation or management of the Offshore Israel Project; or (B)in the event that a controlling interest in ITC is transferred to a Person who is not a Qualified Buyer (as defined below) and thereafter the management team of ITC is not substantially the same as the management team of ITC prior to such transfer. The Initial Director may be removed pursuant to this clause (i) only by the resolution or the written consent of the Stockholders holding a majority of the Shares.Subject to clause (iii) below, in the event of the removal of the Initial Director pursuant to the preceding sentence, the Stockholders may replace the Initial Director and remove and replace any subsequent Director at any time and from time to time by the vote of the Stockholders holding at least 80% of the Shares. (ii)The Director (including the Initial Director) may resign at any time by giving written notice of its or his resignation to each of the Stockholders, and the Director shall have no liability to the Company or the Stockholders as a result of such resignation. Subject to clause (iii) below, upon any Director’s resignation, the Stockholders holding at least 80% of the Shares shall replace the Director by their resolution or written consent. (iii)Subject to ITC’s prior compliance with Section 5 hereof, in the event that ITC transfers a majority of the Shares held by ITC on the date hereof to any Person that has experience in the oil and gas industry substantially equivalent to, or greater than, that of ITC(a “ Qualified Buyer”), then such Qualified Buyer (and only such Qualified Buyer) shall have the sole authority to appoint and remove the Director; provided, however, that any such Director may be removed by Stockholders holding a majority of the Shares in the event of such Director’s willful misconduct that materially and adversely affects the Offshore Israel Project), which shall include the conviction of the Director, or any officer, director or manager of the Director, for a crime in connection with the operation or management of the Offshore Israel Project.In the event of the removal of the then serving Director pursuant to the preceding sentence, the Stockholders may replace such Director and remove and replace any subsequent Director at any time and from time to time by the vote of the Stockholders holding at least 80% of the Shares. - 3 - (d)Actions Requiring the Approval of the Stockholders.Notwithstanding the power and authority granted to the Director hereunder, the Director shall have no authority to cause the Company to, and the Company shall not, either directly or indirectly by amendment, merger, consolidation or otherwise, take any of the following actions unless the same is approved by the resolution or the written consent of the Stockholders holding a majority of the Shares: (i)expand the scope of the Company’s business beyond the acquisition, development and potential farmout or sale of the Israeli Drilling Licenses Nos. 347 (Sarah) and 348 (Myra) and Exploration Permit No. 199 (Benjamin) and any License that may be issued in lieu of such permit (collectively, the “Licenses and Permit”) and the exploitation and commercialization of the Licenses and Permit, including the exploration, operation and development of thereof (the “Offshore Israel Project”); (ii)enter into any transaction involving the sale, conversion or merger of the Company with or into any other Person or the sale or other disposition of all or substantially all of the Company’s assets to any other Person (other than a sale or farmout to an industry partner that is not affiliated with ITC, Cooper, 2.5% Holder or the Director in connection with a commitment to conduct exploratory or development operations on the Licenses and Permit, if such arrangement does not affect Bontan’s interest in the Company differently than such arrangement affects ITC’s and 2.5% Holder’s interests in the Company other than by virtue of Bontan’s proportionately larger equity interest in the Company or resulting from ITC’s Success Fees as described below or other compensation arrangements in effect between the Company and ITC, Cooper or the Director or any affiliate of ITC, Cooper or the Director); (iii) issue any Shares or other equity interest (including any securities directly or indirectly convertible or exchangeable for Shares or other equity interests) in the Company to any Person or otherwise admit any additional Person as a stockholder of the Company, provided that this clause (iii) shall not apply to a Transfer (as defined below) of Shares complying with the provisions of Section 5 hereof; (iv)liquidate, dissolve or wind-up the business and affairs of the Company; (v)enter into any contract or agreement between the Company and ITC, Cooper, 2.5% Holder or the Director, or any affiliate of ITC, Cooper, 2.5% Holder or the Director; (vi)modify any compensation arrangement between the Company and ITC, Cooper, 2.5% Holder or the Director, or any affiliate of ITC, Cooper, 2.5% Holder or the Director; (vii)amend, alter, terminate or repeal the Memorandum of Association; (viii)amend, alter, terminate or repeal this Agreement; or (ix)redeem any Shares or other equity interests (including any securities directly or indirectly convertible or exchangeable for Shares or other equity interests) in the Company, including pursuant to Section 5(b)(iv) below. - 4 - (e)Certain Actions Not Requiring the Approval of the Stockholders:In furtherance of Section 2(a) and notwithstanding the foregoing Section 2(d), the following actions shall be subject to the Director’s sole authority as Director; provided that (1) with respect to clauses (i), (ii) and (iii) only, such action does not involve a transaction between the Company and any of ITC, Cooper, 2.5% Holder, the Director, or any of their respective affiliates, and (2) such arrangement does not affect Bontan’s interest in the Company differently than such arrangement affects ITC’s and 2.5% Holder’s interests in the Company (other than by virtue of Bontan’s proportionately larger equity interest in the Company or resulting from ITC’s Success Fees (as described below) or other compensation arrangements in effect between the Company and ITC, Cooper or the Director or any affiliate of ITC, Cooper or the Director): (i)the farmout, option, sale, assignment, mortgage, or other transfer of all or a portion of the Offshore Israel Project for the purpose of conducting exploratory or development operations on the Licenses or Permit; (ii)seeking any additional debt or equity financing for the Company or the Offshore Israel Project; provided, however, the actual approval of any equity financing that entails the issuance of Shares or any other equity interest (including any securities directly or indirectly convertible or exchangeable for Shares or other equity interests) in the Company to any Person, or the admittance of any Person as a stockholder of the Company, requires approval by the resolution or the written consent of the Stockholders holding a majority of the Shares, except with respect to a Transfer (as defined below) of Shares complying with the provisions of Section 5 hereof; (iii)entry into consulting agreements and broker agreements on behalf of the Company; (iv)the indemnification by the Company of any officer, employee or agent of the Company or any other Person in accordance with this Agreement; (v)the authorization, making, payment or distribution of any distribution or dividend to the Stockholders; or (vi)payment to ITC or the Director of the Success Fees and Management Fee as provided below or reimbursements as provided in this Agreement or in the Contribution Agreement. - 5 - (f)Action of the Stockholders. (i)Unless otherwise provided by the rights and preferences of the Shares held by a Stockholder, each Stockholder shall have one vote for each Share held.However, if Shares are designated by percentages, then each Stockholder shall have the number of votes corresponding to his or its percentage interest of voting Shares.Whenever a matter referred to in this Agreement requires approval by resolution of the Stockholders, the Director shall promptly give written notice to all Stockholders entitled to vote of the purpose of the meeting and the action to be taken and the date, time and place of a meeting of the Stockholders to consider and vote upon such action.A Stockholder entitled to vote that holds at least 10% of the outstanding voting Shares may also demand the holding of a meeting of the Stockholders for a purpose provided hereunder by giving written notice to the Company.In such case, the Director shall give written notice of such meeting within ten (10) business days.If the Director fails to timely call such meeting, the demanding Stockholder(s) may call the meeting by providing written notice to the Stockholders as otherwise provided herein.All meetings of Stockholders shall be held on at least ten (10) days’ prior written notice.A quorum of the Stockholders is required to take action at any meeting, which shall constitute the holders of a majority of the Shares entitled to vote at such meeting.Stockholders may participate in meetings by teleconference or by proxy.Stockholders may waive notice before or after a meeting in writing, or by participation at a meeting (other than to object to the holding of a meeting for lack of adequate notice). (ii)The Stockholders may also take action in writing at any time on any matter in lieu of a meeting of the Stockholders.The written approval of the holders of a majority of the outstanding voting Shares of the Company shall constitute action of the Stockholders.The Company shall give prompt written notice of the taking of any action in writing to those Stockholders who did not consent to the action so taken. 3.Reimbursements; Fees; Royalties and Commissions. (a)Reimbursement.The Director shall be reimbursed by the Company for the reasonable out-of-pocket costs incurred by the Director on behalf of the Company, including legal expenses, consulting fees and costs, travel expenses to Israel and living expenses in Israel, and expenses of copying, telephone, internet and similar items or services.The Director shall submit invoices to the Company, with a copy to the other Stockholders, on a periodic basis, but no less often than monthly, for its costs and expenses, and shall include with each such invoice a brief description of the work performed by the Director and the Company and the costs and expenses incurred, together with such supporting documentation as shall be reasonably requested by the
